DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment

The Amendments filed 08/20/2021 responsive to the Office Action filed 04/30/2021 has been entered. Claim 1 has been amended. Claims 3 and 15 have been canceled. Claim 12 was previously withdrawn. Claims 1, 4-10 and 12-14 remain pending in this application.

Response to Arguments

Since claim 15 has been canceled, the rejection of claim 15 under 112 (pre-AIA ), second paragraph, has been moot.
Applicant’s arguments, see Amendments pages 6-10 filed 08/20/2021, with respect to the rejection of claim 1 under 103(a) have been fully considered but are not persuasive.
Applicant’s argues that “Mansmann does not teach the use of softwood alkaline lignin, let alone a required stabilizing treatment thereof under inert conditions… 
These arguments are found to be unpersuasive because:
Mansmann teaches a lignin for suitable starting materials (Co 3 li 32), and heating the spun fibers in a stream of an inert gas (Co 8 li 56-61). Mansmann does not teach any specific type of lignin for forming carbon fibers by the process. Examples merely shows the exemplary embodiments, but one could not generalize a conclusion by only using the examples. Thus, one would perform heating any spun lignin fibers in a stream of an inert gas in order to form the carbon fibers by the teachings of Mansmann.

Applicant’s argues that “Wohlmann clearly teaches that the stabilizing step, which is done under oxidizing conditions, converts the fibers via cyclization reactions and dehydration reactions from a thermoplastic state into an oxidized, infusible state.” (pg 8), and “the person having ordinary skill in the art would have had no basis to specifically choose "a material consisting of fractionated softwood alkaline lignin and/or unfractionated softwood alkaline lignin in an amount of 10-100% by weight of the material, the balance being constituted by unfractionated hardwood alkali lignin, fractionated hardwood alkali lignin, or a mixture thereof' and to deliberately carry out both the stabilizing and carbonizing treatments under inert conditions as a one-step operation. Rather, the person having ordinary skill in the art would be led to choose a 
These arguments are found to be unpersuasive because:
As responded above, since Mansmann does not teach any specific type of lignin for forming carbon fibers by the process, one would perform heating any spun lignin fibers in a stream of an inert gas in order to form the carbon fibers by the teachings of Mansmann, and one would have found it obvious to replace Mansmann’s spinning solution to Wohlmann’s fusible lignin which is a mixture of fractionated hardwood lignin and softwood lignin having the glass transition temperature and molecular weight distribution taught by Wohlmann for the purpose of simple processes and preventing the fiber from detrimental effect on the stabilization and the carbonization.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 4-7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansmann et al. (US 3,723,609) in view of Wohlmann et al. (US 2013/0183227).

With respect to claims 1 and 5-6, Mansmann teaches method of producing carbon fibers comprising the following steps:

b) spinning the material obtained by step (a), whereby an lignin fiber is obtained (“Spinning … the filaments are collected”, Co 8 li 37 and 53).
Mansmann further teaches that the fibrous starting material obtained by spinning is converted in the conventional manner either continuously or intermittently into fibers consisting substantially of more than 97 percent of carbon by increasing the temperature to about 1,000 °C - 2,000 °C, and heating must be carried out in a stream of an inert gas (Co 8 li 56-61). Thus, Mansmann specifically teaches the stabilization at a lower temperature range under nitrogen and the carbonization at a higher temperature range under nitrogen as a one-step operation. Even if Mansmann does not mention the term of stabilization, initial heating from the low temperature to the carbonizing temperature would meet the claimed stabilization. That is, heating from the low temperature to about 1,000 °C - 2,000 °C in a stream of an inert gas would comprise the stabilization at a lower temperature range as well as the carbonization at a higher temperature range, thus, the stabilization and the carbonization by Mansmann’s heating under inert condition would be performed as a one-step operation.

Mansmann differs from the claim in that Mansmann teaches using spinning solution including lignin and fiber-forming substances (Co 7 li 52-55), but is silent to a material, to be spun, consisting of fractionated softwood alkaline lignin and/or unfractionated softwood alkaline lignin in an amount of 10-100% by weight of the 
In the same field of endeavor, thermoplastic lignin for producing carbon fibers, Wohlmann discloses that the known methods for producing carbon fibers from lignin begin with chemically modified or derivatized lignins and/or use lignin solutions or solutions of lignin derivatives to produce the fibers, but conducting processes using the known methods is complex, and the derivatizations and/or the additives can detrimentally affect the stabilization of the spun fibers based on lignin raw materials and the subsequent carbonization into carbon fibers (Pa [0017]). Thus, Wohlmann teaches a fusible lignin which has a glass transition temperature in the range between 90 and 160° C and a molecular weight distribution with a dispersivity of less than 28 (Pa [0019]-[0021]) so that the lignin is spinnable from the homogeneous melt in the melt spinning process and leads to better stabilization (Pa [0028]). Wohlmann further teaches that the lignin can be obtained from the lignins extracted via methods like the Kraft process (Pa [0027]) through which alkali lignin is obtained (Pa [0005]), and can be obtained through fractionation by means of a mechanical separation method, and it is also possible to combine suitable fractions from hardwood lignin and softwood lignin with one another (Pa [0027]).
It would be obvious to one having ordinary skill in the art at the time of the invention was made to modify Mansmann’s method with the teachings of Wohlmann such that the one would substitute Wohlmann’s lignin which is a mixture of fractionated hardwood lignin and softwood lignin having the glass transition temperature and molecular weight distribution taught by Wohlmann for Mansmaan’s spinning solution for 
Even if Wohlmann is silent to softwood alkaline lignin in an amount of 10-100% by weight of the material, one would have found it obvious to select the optimum fraction from hardwood lignin and softwood lignin with one another for the purpose of obtaining the lignin having the glass transition temperature and molecular weight distribution taught by Wohlmann for melt spinning process and the stabilization. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 4, Wohlmann as applied in the combination regarding claim 1 above further teaches that the fractionated softwood alkaline lignin is produced by ultrafiltration (“the lignin according to the invention can be obtained …through fractionation by means of a mechanical separation method, which also includes ultrafiltration- or nanofiltration-membrane methods”, Pa [0027]).

With respect to claim 7, Mansmann as applied to claim 1 above teaches that the stabilizing is performed at 220°C. for 5 hours (Co 9 li 60-61).

With respect to claim 14, Wohlmann as applied in the combination regarding claim 1 above further teaches purifying the softwood alkaline lignin prior to spinning (“purification by means of e.g. ion exchange is also possible”, Pa [0032]).

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mansmann et al. (US 3,723,609) in view of Wohlmann et al. (US 2013/0183227) as applied to claim 1 above, and further in view of Otani et al. (US 3,461,082).

With respect to claims 8 and 9, Mansmann as applied to claim 1 above teaches that the stabilizing is performed at 220°C. for 5 hours (Co 9 li 60-61), but does not specifically teach that the stabilizing is performed at a heating rate from 1 to 200° C. per minute or from 4 to 70° C. per minute from ambient temperature up to 220° C.
In the same field of endeavor, method for producing carbonized lignin fiber, Otani teaches that the lignin fiber is produced from alkali-lignin (Co 1 li 45), and further teaches that the stabilizing is performed at a heating rate of less than 50 °C per minute (Co 2 li 5).
One would find it obvious to perform stabilizing the fibers at the heating rate taught by Otani, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Further, even if Otani is silent to the claimed range of the heating rate, the artisan before the effective filing date of the claimed invention prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference. In re Peterson 65 USPQ2d 1379 (CAFC 2003). See MPEP 2144.05 (I).

Allowable Subject Matter

Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claims 10 and 13, a primary reason why it is deemed novel and non-obvious over the prior art of a method of producing a stabilized lignin fiber as instantly claimed is that while the prior arts (Mansmann et al. (US 3,723,609) in view of Wohlmann et al. (US 2013/0183227)) teaches stabilizing and carbonizing the alkalin lignin fiber under inert conditions (Mansmann, “the fibrous starting material obtained by spinning is converted in the conventional manner either continuously or intermittently into fibers consisting substantially of more than 97 percent of carbon by increasing the temperature to about 1,000 °C - 2,000 °C, and heating must be carried out in a stream of an inert gas”, .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YJK/Examiner, Art Unit 1742                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742